Citation Nr: 1428168	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO. 08-37 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right foot disability, diagnosed as degenerative joint disease, claimed as secondary to the Veteran's service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.

2. Entitlement to service connection for a bilateral foot disability (other than right foot degenerative joint disease), claimed as secondary to the Veteran's service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957 and from January 1958 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled in February 2012.  However, the Veteran submitted a statement in December 2011 canceling his hearing.  He has not requested that the hearing be rescheduled.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The issue of entitlement to service connection for a left ankle disability, to include as secondary to his service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle, was previously referred to the Agency of Original Jurisdiction (AOJ).  However, it is not clear that the AOJ has taken action with regard to this issue.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The most probative evidence reflects that the Veteran's right foot degenerative joint disease (DJD) is related to his right ankle disability.

2. The most probative evidence weighs against finding that the Veteran's bilateral hallux valgus, bilateral plantar fasciitis, calcaneal spur, bilateral hammer toes, and osteochondroma were caused or aggravated by the service-connected right ankle disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for right foot DJD have been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2. The criteria for service connection for bilateral hallux valgus, bilateral plantar fasciitis, bilateral hammer toes, and osteochondroma, have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran.

In October 2013 the Board remanded the Veteran's claim, in pertinent part to obtain an adequate VA examination.  The record reflects that a VA examination was conducted in April 2014.  The Board finds the medical opinion obtained to be adequate in this case.  Following review of the claims file, the examiner provided an opinion as to the etiology of the Veteran's variously diagnosed foot conditions, to include whether they are secondary to the Veteran's service-connected right ankle disability, supported by adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, neither the Veteran nor his representative has challenged the adequacy of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Right Foot DJD

After review of the evidence, the Board finds that service connection is warranted for DJD of the right foot, as secondary to the right ankle disability.  A July 2008 VA examination addendum reflects that the Veteran experienced recurrent right ankle sprains during service.  X-rays taken in conjunction with the examination revealed DJD and traumatic arthritis in the talonavicular joint.  The examiner remarked that the talonavicular joint is in the foot and functionally part of the ankle, and most importantly, that the talonavicular joint is affected by injuries to the ankle.  He concluded that traumatic arthritis of the right foot was present and that it was most likely caused by or the result of recurrent ankle sprains.  This opinion establishes a nexus between the Veteran's right foot DJD and his service-connected right ankle disability.  As such, service connection for right foot DJD is warranted.

IV. Service Connection - Bilateral Foot Condition

The Veteran has asserted that he experiences a bilateral foot condition due to his service connected right ankle disability.  Initially, the Board notes that the Veteran has only asserted a claim of entitlement to service connection solely on a secondary basis.  He has not claimed that his bilateral foot condition is the result of an in-service injury or disease, or that it began during service.  Further, while a June 1958 service treatment record does reflect a right foot sprain, the Veteran has not asserted that any of his currently diagnosed conditions are related to the in-service foot sprain.  Moreover, the Veteran's May 1975 separation examination report reflects that his feet were normal at that time, and there are no competent medical opinions indicating that the Veteran's current conditions are a direct result of an in-service injury or disease.  As such, the Board will only discuss service-connection on a secondary basis.

Throughout the period on appeal the Veteran has been diagnosed with a variety of foot conditions.  The March 2008 examination report and July 2008 VA addendum report reflect that Veteran was diagnosed with bilateral hallux valgus, bilateral plantar fasciitis, and as discussed above, right foot DJD.  The April 2012 VA examination report reflects diagnoses of hammer toes and osteochondroma.  A July 2013 examination report reflects a diagnosis of a calcaneal spur.  Therefore, element (1), existence of a current disability, is satisfied.

As noted above, the Veteran is service-connected for a right ankle disability.  Accordingly, element (2) has been demonstrated for the theory of entitlement based on secondary service connection.

Concerning element (3), evidence of a nexus between the Veteran's bilateral foot conditions and his service-connected right ankle disability, the Board notes that the competent and credible evidence of record is unfavorable to the Veteran's claim.

In accordance with the Board's October 2013 remand instructions, a VA medical opinion was obtained in April 2014 to determine the nature and etiology of the Veteran's variously diagnosed foot disabilities.  The examiner first addressed the osteochondroma diagnosed at the April 2012 VA examination.  She opined that it was less likely as not that the osteochondroma was caused or aggravated by the Veteran's service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.  The examiner stated that an osteochondroma is defined as focal or bone defect in the cartilage and/or bone due to shearing focus on the joint surface.  However, in this case, the 'possible' osteochondromal defect was suspected on the right second toe, metatarsal shaft.  She noted that the March 2008 radiographic revealed a bony protrusion off of the second toe metatarsal shaft, laterally that may reflect an osteochondroma.  The examiner went on to state that anatomically, the second metatarsal is part of the forefoot whereas the ankle is associated with the rearfoot.  Since the second metatarsal is not articulating with and extremely distal to the ankle joint, it is less likely as not that the second metatarsal osteochondromal lesion was related to, caused by or aggravated by the ankle joint condition to include chronic tendonitis and synovitis with degenerative arthritis of the right ankle.  Furthermore, the examiner opined that the etiology of an osteochondroma is as least as likely as not secondary to a localized, repeating, shearing type force experienced at the second metatarsal level.  Therefore, the pathophysiologic forces necessary to the development of an osteochondroma was less likely as not related to, caused by, and/or aggravated by his right ankle condition.

Second, the examiner addressed the calcaneal spurs which she defined as enlargements of the medial process of the calcaneal tuberosity.  She stated that the development of a heel spur is due to the biomechanical change in force occurring at the level of the insertion of the medial band of the plantar fascia and the upward forced impact of the floor.  She also noted that medical literature was silent for a relationship between an ankle condition, to include synovitis and chronic tendonitis, and heel spurs.  She ultimately concluded that it was less likely as not that the Veteran's calcaneal spur were caused by or aggravated by his service-connected chronic tendonitis (peroneal brevis) and synovitis with degenerative arthritis of the right ankle because of the lack of relationship to anatomy, function and pathophysiology of these structures.

The examiner included in her opinion a discussion of the relationship between the peroneal brevis muscle and tendon, which originates along the lateral aspect of the fibular shaft, and the osteochondroma and calcaneal spur.  The examiner stated that the tendonous portion course within the peroneal groove of the lateral malleolus and inserts into the proximal aspect of the fifth metatarsal tuberosity.  Therefore, the peroneal brevis tendon was less likely as not related to, associated with and/or aggravated by the plantar aspect of the heel (calcaneal spur) and/or second metatarsal osteochondroma.  Thus, she concluded that it is less likely than not that the Veteran's osteochondroma and his calcaneal spur was caused by or aggravated by his service connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle.

As to the Veteran's hammer toes, and bilateral hallux valgus, the examiner stated that these deformities are structural deformities of the forefoot.  The etiology of these structural deformities includes a familiar predisposition and mechanical forces of gait.  She noted that the current orthopedic literature was silent for a direct relationship of a degenerative right ankle condition and bilateral hammer toes and bunions of the forefoot, bilaterally.  Based on a review of the literature and lack of relationship to anatomy, function and pathophysiology of these structures the examiner concluded that it is less likely than not that the Veteran's claimed foot conditions, to include hammertoes and bunions, are related to, aggravated by and/or associated with his right ankle condition.

Lastly, the examiner addressed the Veteran's diagnosed plantar fasciitis, which she defined as an inflammation of the medial band of the plantar fascia.  She noted that in the gait cycle, the decrease of the arch is often associated with an elongation and/or pulling of the plantar fibers.  Chronic pulling of the fibers results in the clinical signs and symptoms of plantar arch discomfort.  She concluded that it is less likely than not that the Veteran's claimed plantar fasciitis is related to, or was aggravated by or caused by his right ankle condition because of the lack of anatomical association of the right ankle joint and the insertion of the plantar fascial band, bilateral or on the contralateral limb.  Furthermore, she noted that the medical and biomechanical literature was silent for a relationship between a right ankle condition and bilateral and/or left plantar fasciitis condition.  Lastly, she stated that it is as least as likely as not that the Veteran's bilateral foot conditions, to include bunions, hammer toes, plantar fasciitis, were familiar and age appropriate.

As described, the evidence of record does not support a finding that the Veteran's foot conditions, other than right foot DJD, are caused or aggravated by his right ankle disability.  The competent medical evidence reflects that there is no etiological connection between any of the Veteran's current foot conditions and his right ankle disability.  The April 2014 opinion is well reasoned and supported by adequate rationale.  The examiner reviewed the entire record along with pertinent medical literature and relied on her expertise as a clinician in reaching her opinion.  She addressed each of the Veteran's diagnosed conditions and opined as why it was less likely as not that they were caused or aggravated by the right ankle disability.  Additionally, the record is silent for a competing positive medical opinion relating any of the Veteran's foot disabilities (other than DJD) to his service-connected right ankle disability.  

Further, the Veteran's assertions regarding the etiology of his bilateral foot conditions and a relationship between them and his service-connected right ankle disability are not competent evidence.  While the Veteran is competent to report experiencing bilateral foot pain, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed bilateral foot conditions are related to the service-connected right ankle disability.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Therefore, the weight of the evidence is against finding that the Veteran's bilateral foot conditions, other than the right foot DJD, are caused or aggravated by his service-connected right ankle condition.

Based on the nexus evidence of record, the criteria for service connection for a bilateral foot condition are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted on a secondary basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability, diagnosed as degenerative joint disease (DJD), claimed as secondary to the Veteran's service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle, is granted.

Entitlement to service connection for a bilateral foot disability (other than right foot DJD), claimed as secondary to the Veteran's service-connected chronic tendonitis and synovitis with degenerative arthritis of the right ankle, is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


